DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim15 objected to because of the following informalities:  Applicant should amend claim 15 to recite” timecard graphical user interface”, instead of tune card graphical user interface.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Neveu et al. (US 20080114683) (hereinafter Neveu) in view of Haines (US20140344119)


	In an analogous field of endeavor, Haine discloses creating the record based on the device data (paragraph 0017, i.e. recording the window particulars of the foremost window of the computing device as user input events are received to create a user activity data records associated with a user identifier); and transmitting data representing the record via the data connection to cause display of the record in a graphical user interface (.0018 and 0019, generation of user  activity records in automatic manner based on user activity associated with identifier to produce a time sheet, also see paragraph 0105, fig 2, data connection vis display).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Haines into Neveu, where Neveu provides a system and method for tracking employee time and/or confirming job site arrival remotely and Haines provides an improved method of generating a passive chronological timesheet for users of computing devices having a graphical user interface in order to have a better quality of service for  improved more accurate timesheet of user’s activity in an automatic manner which may be viewed on graphical interface user’s device, see Haines, abstract and paragraph 0018.
Per claim 2, the combination discloses the method of claim 1, wherein Neveu discloses receiving the device data comprises: receiving the device data originating at a mobile device associated with the user identifier data (paragraph 0014, i.e. biometric module 162 in remote device 106 [considered mobile device] to verify that a particular employee is working at a particular job site and/or to only allow an employee to "clock in" at a job site where the employee is scheduled to work).
Per claim 3, the combination discloses the method of claim 1, wherein Haines creating the record comprises: generating data representing a timecard (paragraph 0017 and 0018, i.e. receive user input events of a computing device using a windowing system that the computing device user is operating, and 
Per claim 4, the combination discloses the method of claim 1, wherein Haines discloses  identifying one or more of the user location data 5and the duration data are determined at one or more of the device and the shared pool of computing resources (paragraphs 0086-0088, Fig 8, start timestamps and end timestamps, including location information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Haines into Neveu, in order to have better tracking data on individuals utilizing window applications for producing timesheets or data records, See Haines, see paragraphs 0018 and 0086.
	Per claim 5 and 6, refer to the same rationale as explained in claim 4.
	Per claim 7, the combination discloses the method of claim 1, wherein Neveu discloses identifying the user location data comprises: identifying a first subset of the time data including a first subset of location data points associated with entering the project location (paragraphs 0020 and 0024, receive GPS locations at a project site, when an individual user is clocking in); and identifying a second subset of the time data including a second subset of location data points associated with exiting the project location (paragraphs 0020 and 0024, receive GPS locations at a project site, when an individual user is clocking out).
	Per claim 8, the combination discloses the method of claim 7, wherein Neveu discloses identifying the first subset of the time data associated with entering the project location comprises: classifying a first portion of the timing data as an entry time (paragraphs 0015 and 0020, clock in processes, examiner interprets as entry time).
Per claim 9, the combination discloses the method of claim 7, wherein Neveu discloses  identifying the second subset of the time data associated with exiting the project location comprises: classifying a second portion of the timing data as an exit time (paragraphs 0015 and 24, clock out processes, examiner interprets as exit time).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Haines into Neveu, in order to have better quality of service for  improved more accurate timesheet of user’s activity utilizing duration values to capture more or less important aspects of the timesheet in chronological order, see Haines, paragraphs 0015 and 0042).
	Per claim 11, refer to the same rationale as explained in claim 10(see Haines, Fig 3a and 3b, duration of seconds per activity of records and paragraph 0100, for data connection via internet service).
	Per claim 12, the combination discloses the method of claim 1, wherein  Haines discloses creating the record comprises: 15formatting the device data and the project data to create the record (paragraph 0019, i.e. Fig 3a-3c, apply a high-pass filter to the first set of user activity data records to form a filtered second set of user activity data records; create an expanded third set of user activity data records from the second set of user activity data records).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Haines into Neveu, in order to have better quality of service for  improved more accurate timesheet of user’s activity utilizing duration values to capture more or less important aspects of the timesheet in chronological order, see Haines, paragraphs 0015 and 0019).
	Per claim 13, the combination discloses the method of claim 12, further comprising: Neveu discloses mapping the device data and the project data to fields of the record (paragraph 0020, i.e. GPS locationing module 130 and GPS mapping module 132,  GPS module 128 is configured to be used as a plug-in for office application 112 to plot project areas for remote client locationing and to track company 
vehicles or equipment used in field work).
	Per claim 14, the combination discloses the method of claim 1, wherein  Haines discloses formatting the device data and the project data comprises: modifying the record to form a timecard record 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Haines into Neveu, in order to have better quality of service for  improved more accurate timesheet of user’s activity utilizing duration values to capture more of the  important aspects of the timesheet in chronological order utilizing 6 minutes predetermined durations, see Haines, paragraphs 0015 and 0019).
	Per claim 15, refer to the same rationale as explained in claim 1.
	Per claim 16,  the combination discloses the method of claim 1, wherein Neveu discloses determining the data representing the location matches the project location comprises (refer to claim 1): 15matching the user location data with the project location data as a function of the project identifier (paragraphs 0009 and 0021, i.e. remote time collection system 100 comprises any system configured to verify, using biometric and/or other identification methods, that a specific employee has begun working at a specific location and/or to track the time the employee works at that location and GPS mapping module 132 is configured to allow a user on the server side to gather GPS coordinates for a certain area on a map and assign those coordinates to a project).
Per claim 17, the combination discloses the method of claim 1, wherein Neveu discloses identifying the user identifier data and the user location data at the shared pool of computing resources comprises (refer to claim 1): 20identifying the user identifier data and the user location data in a multi-tenant network associated with the shared pool of computing resources (paragraphs 0009, 0011 and 0012 verify, using biometric and/or other identification methods, that a specific employee has begun working at a specific location and/or to track the time the employee works at that location and managed client application that provides an adaptive, responsive and rich interactive experience by leveraging local resources and intelligently connecting to distributed data sources or distributed environment [multi server and multi client], examiner interprets as multi tenant network).  

Per claim 19, refer to the same rationale as explained in claim 2.
Per claim 20, refer to the same rationale as explained in claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647